DETAILED ACTION
This Office Action is responsive to application number 16/600,462 WATERLESS URINAL, filed on 10/12/19. Claims 1-14 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US Pub. 2008/0295233) in view of Brown (US Pub. 2007/0151011) in view of Gillespie (US 2,646,574). 
Regarding claim 1 Fima shows a waterless urinal (10) that comprises: 
a. a lower bowl (seen at 51 Fig. 2) having a drain (18), at least one discharge drain (16), and a drain closure valve assembly (20) for each discharge drain, 
b. a central section (shown near 32), 
d. a proximity sensor (36) operatively connected to open the drain valve and allow electrical power to flow when said sensor detects a user at the urinal (note, ¶ [0034]), and 
e. a source of low voltage DC electrical power (¶ [0033]) that powers the operation of the valve assembly, and the proximity sensor. 
But Fima fails to show 
c. an upper air plenum housing an odor control system having a fan that is operatively configured to withdraw odors from immediately below the drain closure valve and discharge said odors, wherein the air control system comprises a fan having (i) a suction side operatively connected below said drain closure valve and (ii) a discharge side operatively connected to a vent line.  However, Brown shows an upper plenum housing (14) for housing air exhaust components and a fan which is activated by a sensor (¶ [0011]).
 Turning now to Gillespie.  Gillespie shows an odor control system (Fig. 2) having a fan (68, 70) that is operatively configured to withdraw odors from immediately below the drain (at 26) and discharge said odors (note, arrows Fig. 2), wherein the air control system comprises a fan having (i) a suction side (at 56) operatively connected below said drain and (ii) a discharge side (at 76) operatively connected to a vent line (76). Gillespie shows the fan uses electrical power to flow the air (note, col. 3, line 51 “an electric motor”).  Brown shows an upper plenum for housing air exhaust components and Gillespie shows an odor control system situated near the top of the urinal that exits to a vent pipe, and Fima has a similar vent pipe (46) for venting gasses.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fima to include an upper housing plenum with the odor control system that is activated by a sensor as shown by Brown and Gillespie for more effective odor control of the waterless urinal. 
Gillespie details that the intake for the odor control system is well below the drain entry (26; Fig. 2), therefore in combination the intake would be placed well below the drain (and valve) of Fima. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US Pub. 2008/0295233) in view of Brown (US Pub. 2007/0151011) in view of Gillespie (US 2,646,574) in further view of Earlywine (US Pub. 2010/0050330).
Regarding claim 2 Fima as combined shows the waterless urinal according to claim 1 but fails to specifically show wherein said source of electrical power comprises a battery array of DC power that is recharged with one or more solar panels.  However, Earlywine shows a restroom system with a waterless urinal that provides DC power through one or more solar panels and batteries (battery array) (¶ [0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fima as combined to include using solar panels and the corresponding batteries for the electrical power for the purpose of being able to use the waterless urinal in a remote location as shown by Earlywine.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US Pub. 2008/0295233) in view of Brown (US Pub. 2007/0151011) in view of Gillespie (US 2,646,574) in further view of Villalobos Lopez (US Pub. 2018/0328016).
Regarding claim 4 Fima as combined shows the waterless urinal according to claim 1 but fails to show wherein said drain closure valve comprises a hinged and pivotable closure valve.  However, Villalobos Lopez shows a drain closure valve (Fig. 1) that has a hinged (7) and pivotable closure valve (21).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US Pub. 2008/0295233) in view of Seki (US Pub. 2016/0069060) in view of  Brown (US Pub. 2007/0151011) in view of Gillespie (US 2,646,574). 
Regarding claims 5 and 7 Fima shows a waterless urinal comprising an upper section (shown near 32) and a lower section (shown near 51) wherein Fima shows 
a control module (36) that is connected to a source of low voltage DC current (¶ [0033]), a proximity sensor (at 36), a solenoid (52), and LED lights (70) that illuminate said middle section (¶ [0037]); b. said lower section (shown near 51) comprises a collection area (at 47) and a discharge valve assembly (56, 54,55, 60, 52)) that directs captured urine to a discharge sewage line (18); whereby detection of a user within a zone monitored for occupancy by said proximity sensor activates the lights, and opens the discharge valve assembly (note, ¶ [0034]).
But Fima fails to show the upper section encloses control module and an air handler system.  
However, Seki shows an upper section (4) that encloses a control module. Brown shows an upper plenum housing (14) for housing air exhaust components and a fan which is activated by a sensor (¶ [0011]).
 Turning now to Gillespie.  Gillespie shows an odor control system (Fig. 2) having a fan (68, 70) that is operatively configured to withdraw odors from immediately below the drain (at 26) and discharge said odors (note, arrows Fig. 2), wherein the air control 
Regarding claim 8 A waterless urinal according to claim 5 wherein said lower section comprises 1-10 discharge outlets (at 49, 65) for captured urine.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US Pub. 2008/0295233) in view of Seki (US Pub. 2016/0069060) in view of  Brown (US Pub. 2007/0151011) in view of Gillespie (US 2,646,574) in further view of Metcalf et al. (US Pub. 2014/0020166). 
Regarding claim 6 Fima as combined shows the waterless urinal according to claim 5 but fails to show wherein said proximity sensor comprises an ultrasonic occupancy sensor.  However, Metcalf shows waterless urinals that use ultrasonic occupancy sensors (¶ [0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fima as .
Allowable Subject Matter
Claims 3 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-










/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/9/2021